internal_revenue_service number release date index number --------------------------------------------------- -------------------------- -------------------------------- in re ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-123609-08 date date legend legend taxpayer taxpayer revocable_trust state code date date a b c dear -------------- -------------------- ------------------------------------- ----------------------------------------------------------------------- -------------------------------------- ----------------------------------------------- ----------------------- ------------------------- ----------- -------------- ----------- this is in response to a letter dated date from your authorized representative requesting rulings regarding the allocation of generation-skipping_transfer gst_exemption to certain trusts the facts submitted and the representations made are as follows prior to their deaths taxpayer sec_1 and husband and wife executed revocable_trust an inter_vivos revocable_trust in addition each executed a will providing that on their respective deaths each person’s residuary_estate was to be distributed to revocable_trust article iii sec_3_2 of revocable_trust provides that upon the death of the first grantor to die the trust estate is to be divided into four trusts management_trust family_trust exempt marital trust and marital trust sec_3_2 provides that management_trust is to be funded with the surviving grantor’s separate_property and interest in community_property sec_3_2 provides that family_trust is to be funded with the deceased grantor’s adjusted exemption_amount sec_3_2 provides that exempt marital trust is to be funded with the plr-123609-08 adjusted exempt marital trust gift sec_3_2 provides that marital trust is to be funded with the balance of the trust estate article xviii section a provides that the exemption_amount is a dollar amount equal to the maximum amount that would result in no federal estate_tax payable by the deceased grantor’s estate if such tax were computed by giving effect to all relevant tax_credits section b provides that the adjusted exemption_amount is a dollar amount equal to the difference between the exemption_amount and the value of property passing to family_trust pursuant to article xvi containing provisions relating to life_insurance policies section a provides that the exempt marital trust gift is a dollar amount equal to the difference between the deceased grantor’s available gst_exemption amount and the exemption_amount section b provides that the adjusted exempt marital trust gift is a dollar amount equal to the difference between the exempt marital trust gift and the value of the property passing to exempt marital trust pursuant to article xvi life_insurance taxpayer died on date survived by taxpayer the executor of taxpayer 1’s estate retained an accountant to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for taxpayer 1’s estate it is represented that at the time of taxpayer 1’s death the exemption_amount as defined in revocable_trust was dollar_figurea and taxpayer 1’s available gst_exemption amount was dollar_figureb pursuant to sec_3_2 family_trust was to be funded with the adjusted exemption_amount which is equal to the exemption_amount dollar_figurea minus any amount passing to family_trust pursuant to article xvi life_insurance therefore at taxpayer 1’s death family_trust was to be funded with assets totaling dollar_figurea pursuant to sec_3_2 exempt marital trust was to be funded with the adjusted exempt marital trust gift which is the difference between taxpayer 1’s available gst_exemption amount dollar_figureb and the exemption_amount dollar_figurea minus the value of property passing to exempt marital trust pursuant to article xvi life_insurance therefore at taxpayer 1’s death exempt marital trust was to be funded with assets totaling dollar_figurec dollar_figureb - dollar_figurea on schedule m of the form_706 filed for taxpayer 1’s estate the executor made the qualified_terminable_interest_property qtip_election under sec_2056 with respect to exempt marital trust and marital trust however schedule m incorrectly listed the value of the property passing to exempt marital trust as dollar_figureb instead of dollar_figurec the amount that passed to the trust pursuant to the formula contained in sec_3_2 plr-123609-08 on schedule r the reverse_qtip_election under sec_2652 was made with respect to exempt marital trust however the amount passing to the trust was incorrectly listed as dollar_figureb instead of dollar_figurec therefore on schedule r the executor allocated dollar_figureb of gst_exemption to exempt marital trust instead of dollar_figurec further it is represented that exempt marital trust was funded with dollar_figureb instead of dollar_figurec as a result exempt marital trust was over-funded by dollar_figurea taxpayer died on date the attorney retained to prepare the form_706 for taxpayer 2’s estate discovered that in reporting the qtip_election and the reverse_qtip_election on taxpayer 1’s form_706 the value of the property passing to exempt marital trust had been incorrectly listed as dollar_figureb instead of dollar_figurec and that excessive gst_exemption in the amount of dollar_figurea had been incorrectly allocated to exempt marital trust further he determined that the trust had been over-funded by dollar_figurea state code provides in part that a trustee will administer a_trust in good_faith according to the terms of the trust the following rulings have been requested the reverse_qtip_election made on schedule r of the form_706 filed for taxpayer 1’s estate attached only to dollar_figurec the value of assets required to be distributed to exempt marital trust pursuant to sec_3_2 of revocable_trust pursuant to sec_2632 taxpayer 1’s gst_exemption in the amount of dollar_figurea was automatically allocated to family_trust and as a result the inclusion_ratio of family_trust for gst tax purposes is zero law and analysis sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides in part that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over the applicable_fraction determined for the trust from which such transfer is made plr-123609-08 sec_2642 provides in part that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust as in effect for the years at issue in this case sec_2631 provided that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 as then in effect which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable sec_2632 provides that any allocation by an individual of the individual's gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_26_2632-1 provides in part that an allocation of a decedent's unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 or form 706na is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent's gst_exemption allocated to the trust sec_2632 provides that any portion of such individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows first to property that is the subject of a direct_skip occurring at such individual's death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual's death under sec_2652 and sec_26_2652-1 the transferor for gst tax purposes is generally the individual with respect to whom the property was last subject_to the federal estate or gift_tax an individual is treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a plr-123609-08 deduction is allowed to the decedent's_estate under sec_2056 the estate may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qtip had not been made a reverse_qtip_election sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made in this case under the terms of sec_3_2 of revocable_trust dollar_figurec passed to exempt marital trust therefore only the dollar_figurec that passed to the exempt marital trust was properly subject_to the reverse_qtip_election made with respect to exempt marital trust accordingly based upon the facts submitted and the representations made the allocation of gst_exemption made on schedule r with respect to exempt marital trust in excess of dollar_figurec was void as provided in sec_26_2632-1 because an allocation of dollar_figurec was the amount necessary to obtain an inclusion_ratio of zero with respect to the trust consequently pursuant to sec_2632 dollar_figurea the amount of taxpayer 1’s available gst_exemption remaining after the allocation of dollar_figurec to exempt marital trust was automatically allocated to family_trust effective as of taxpayer 1’s date of death family_trust has an inclusion_ratio of zero provided the amount of gst_exemption allocated to this trust is equal to the amount transferred to this trust for federal estate_tax purposes the corpus of marital trust as reflected on taxpayer 2’s form_706 must be adjusted consistent with this ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-123609-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik george l masnik branch chief branch office of passthroughs special industries enclosures copy for sec_6110 purposes
